Madison App. No. CA95-08-022. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting Motion for Certification as follows:
*1521“The above cause is before the court pursuant to a motion to certify record filed by counsel for appellant, Daniel E. Shiffiet, on August 15, 1996. The motion avers that the judgment of this court filed on August 5,1996 in the above case is in conflict with a judgment on the same question made by the Hamilton County Court of Appeals in the case styled Riley v. Langer (1994), 95 Ohio App.3d 151 [642 N.E.2d 1].
“Upon due consideration of the foregoing, the court finds that its judgment is in conflict with the above case and appellant’s motion for certification is therefore hereby GRANTED. The question for certification is whether an award for frivolous conduct under R.C. 2323.51 should include attorney fees incurred in prosecuting the motion for sanctions brought under R.C. 2323.51.”
F.E. Sweeney and Pfeifer, JJ., dissent.